Douglas, J.,
concurring. While I concur in the majority opinion, I write separately because the majority opinion is guaranteed, I believe, to cause further confusion in the determination of cases involving underinsured motorist claims, subrogation rights, settlements and releases. This all occurs because the majority continues to try to salvage our ill-advised and un*33workable decision in Bogan v. Progressive Cas. Ins. Co. (1988), 36 Ohio St. 3d 22, 521 N.E. 2d 447. The majority does this by saying that Bogan is “modified and explained.” The fact is that the issue presented to us for decision in the case at bar cannot be distinguished from the exact same issue in Bogan.
Paragraph five of the syllabus in Bogan reads:
“An insurer providing underin-sured motorist coverage is not required to give its consent to a proposed settlement, the terms of which would destroy its right of subrogation provided within the underinsured motorist insurance policy.”
In the case before us, appellee, Republic-Franklin Insurance Co. (“RFi”), jg an “insurer providing underinsured motorist coverage.” Appellant, Kendra McDonald, gave a release of all claims to tortfeasor James (and his insurance carrier, United Service Automobile Association) which destroyed “* * * its [RFI’s] right of subrogation provided within the underinsured motorist insurance policy.” The release was given by appellant without the consent of RFI. Since all the elements of paragraph five of the syllabus in Bogan are present, RFI should win. This is so, especially given the penultimate paragraph of the majority opinion of Bogan which states:
“* * * [U]nder the reasonable terms of the parties’ own contract, the Bogans have failed to meet the crucial precondition of protecting Progressive’s subrogation rights. By executing a release which precluded the insurer from exercising its subrogation rights, the Bogans materially breached the insurance contract. Progressive is therefore discharged from its obligation to provide underinsured motorists coverage.” Id. at 31, 521 N.E. 2d at 456.
But rather than follow the explicit dictates of Bogan, the majority opinion lets appellant herein win — I believe! I say “I believe” because one cannot be sure given the majority’s statement that “* * * [s]ince this analysis requires a factual inquiry and determination, this cause must be remanded to the trial court for further consideration.” What consideration? Since there are no guidelines given to make whatever determination the majority is calling for, I am grateful I am not the attorney and/or the trial judge who must resolve this dilemma.
How does the majority “explain” Bogan? The majority says that “* * * we find the circumstances in this case to be materially different from those considered in Bogan * * *.” The majority then goes on to say that “* * * the insureds settled with the tort-feasor’s insurer and released the tort-feasor just two days after receiving’ direction from the underinsurance carrier not to do so, thereby denying the carrier an opportunity to consider the settlement offer.” (Emphasis added.)
Obviously no two cases are exactly alike. The real facts, however, of Bogan on the issue of settlement and release without consent, contrary to the majority’s assertion, are indistinguishable from the facts of the case at bar.
The Bogans were insured by Progressive Casualty Insurance Company. An automobile collision occurred wherein a tortfeasor, insured by Nationwide, caused injury and damages to the Bogans. The Bogans’ counsel determined that the amount of damages suffered by the Bogans exceeded the $25,000 of coverage carried by Nationwide on the tortfeasor. The Bogans’ counsel, on June 20, 1984, informed Progressive that the Bogans *34would seek coverage from Progressive pursuant to the Bogans’ underinsured motorist coverage. By letter dated June 29,1984, the Bogans’ lawyer told Progressive that Nationwide had offered to compromise the Bogans’ claim for $21,000 in exchange for a full release of the tortfeasor.
The Bogans’ counsel then told Progressive that the Bogans intended to settle for the $21,000 and requested that Progressive consent to the settlement. In the alternative, the Bogans suggested that Progressive could tender its own check to them for the $21,000 and, thereby, could protect its (Progressive’s) subrogation rights against the tortfeasor.
One month later, July 23, 1984, Progressive responded to the letter from the Bogans’ attorney. Progressive indicated that the Bogans’ claims were not worth more than the $21,000 offer; that Nationwide’s policy limits had not been exhausted; and that if the Bogans signed a release in exchange for the $21,000, then the underinsured motorist provision in the Progressive policy would not be enforceable. On July 25, 1984, the Bogans accepted Nationwide’s offer and executed a full release of the tort-feasor.
On these facts, this court held that the Bogans were barred from asserting a claim pursuant to their underin-sured motorist coverage. In so holding, this court announced, in paragraph five of the syllabus of Bogan, that Progressive did not have to give its consent to the settlement. Since Progressive had not consented and the Bogans had signed a release, the Bogans were barred from asserting a claim pursuant to their underinsured motorist coverage.
How the foregoing can reasonably be distinguished from the facts in the case at bar is a real mystery to me. In the case now before us, appellant executed a full release of the tortfeasor and the release destroyed the subrogation rights of RFI. RFI had not consented to the settlement and, therefore, all the elements, as set forth in paragraph five of the syllabus in Bogan, exist and RFI should win.
But it appears that the majority opinion declares appellant-McDonald to be the winner and appellee-RFI to be the loser. How does the majority accomplish this sleight of hand? Simply by inserting in the middle of the opinion the statement that “the language of paragraph five of the syllabus is too broad and to the extent that it is inconsistent with this opinion it is overruled.” While this is a bit of fresh air and some welcome relief, it is not the law of this case — as it should be!
It is well-established that the syllabus of an opinion issued by this court states the law of the case. Smith v. Klem (1983), 6 Ohio St. 3d 16, 18, 6 OBR 13, 15, 450 N.E. 2d 1171, 1173; Cassidy v. Glossip (1967), 12 Ohio St. 2d 17, 41 O.O. 2d 153, 231 N.E. 2d 64, paragraph six of the syllabus. As such, all lower courts of this state are bound to adhere to the principles set forth therein. “A syllabus is the law of the case establishing principle and doctrine, binding alike on citizens and courts, both inferior and of equal rank.” Merrick v. Ditzler (1915), 91 Ohio St. 256, 264, 110 N.E. 493, 495. Interested readers needing to know the law on this subject will try to harmonize today’s decision with Bogan. Clearly, the two cases are not capable of being harmonized regardless of how we “modify” and/or “explain” Bogan. We should simply, in the syllabus of the case at bar, overrule paragraph five of the syllabus in Bogan, start over, and then say what we really mean.
Lawyers for plaintiffs and in*35surance companies and judges attempting to resolve cases in this field (as well as the trial judge in this case) will be required to guess if there is a time limit which must expire between a request for consent to settle and a response received from a carrier. They will be required to speculate as to what this court will do with a case where the carrier refuses consent. How, they will wonder, do the specific words contained in a policy and a release simply become inoperative? What is a “reasonable time” and does “reasonable” include the decision to consent — or a refusal to consent? By today’s decision we ensure further litigation — and we do so only in the name of “consistency.”
One final point. While today we reverse the judgment of the court of appeals, it is only fair to point out that the court of appeals was explicitly following the dictates of this court as set forth in paragraph five of the syllabus of Bogan. In support of today’s death-bed conversion to reality and practicality, the majority opinion cites to cases from Alabama, Massachusetts, Washington, Wisconsin, and especially Minnesota. Unfortunately, the court of appeals did not have the same flexibility. That court was bound by paragraph five of the syllabus in Bogan and, in accordance with its duty, followed Bogan’s dictates. See Klem, Cassidy and Merrick, supra. In fact, in rendering its decision, the court of appeals stated that it was following Bogan and specifically paragraph five thereof which was and is directly on point.
Accordingly, while I concur in the syllabus paragraphs and the judgment of the majority opinion, I do so with some reluctance because I believe we should be more specific as to what we mean by “reasonable opportunity,” “reasonable time” and “failure to respond.” In addition, we should bite the bullet and in the syllabus of this case overrule paragraph five of the syllabus in Bogan, rather than promoting further confusion by trying to “modify” or “explain” the inexplicable.